


1


Exhibit 10.38


RIVERSIDE BANK
SPLIT DOLLAR AGREEMENT
THIS AGREEMENT is made and entered into this 23rd day of December,1999, by and
between RIVERSIDE BANK, located in Marietta, Georgia (the “Company”), and Kessel
Stelling (the “Executive”). This Agreement shall append the Split Dollar
Endorsement entered into on December 23rd, 1999, by and between the
aforementioned parties.
INTRODUCTION
To encourage the Executive to remain an employee of the Company, the Company is
willing to divide the death proceeds of a life insurance policy on the
Executive's life. The Company will pay life insurance premiums from its general
assets.


Article 1
General Definitions
The following terms shall have the meanings specified:
1.1 “Insurer” means Alexander Hamilton Life Insurance Company.
1.2 “Policy” means insurance policy #AH 5061738 issued by the Insurer.
1.3 “Insured” means the Executive.


Article 2
Policy Ownership/Interests
2.1 Company Ownership. The Company is the sole owner of the Policy and shall
have the right to exercise all incidents of ownership. The Company shall be the
direct beneficiary of an amount of death proceeds equal to the greater of a) the
cash surrender value of the policy or b) the total amount of premiums paid less
the amount of any outstanding policy loans.
2.2 Executive's Interest. The Executive shall have the right to designate the
beneficiary of any remaining death proceeds of the Policy.
2.3 Option to Purchase. The Company shall not sell, surrender or transfer
ownership of the Policy while this Agreement is in effect without first giving
the Executive or the Executive's transferee the option to purchase the Policy
for a period of sixty (60) days from written notice of such intention. The
purchase price shall be an amount equal to the cash surrender value of the
Policy. This provision shall not impair the right of the Company to terminate
this Agreement.






--------------------------------------------------------------------------------










Article 3
Premiums


3.1 Premium Payment. The Company shall pay any premiums due on the Policy.
3.2 Imputed Income. The Company shall impute income to the Executive in an
amount equal to the current term rate for the Executive's age multiplied by the
aggregate death benefit payable to the Executive's beneficiary. The “current
term rate” is the minimum amount required to be imputed under Revenue Rulings
64-328 and 66-110, or any subsequent applicable authority.


Article 4
Assignment
The Executive may assign without consideration all of the Executive's interests
in the Policy and in this Agreement to any person, entity or trust. In the event
the Executive transfers all of the Executive's interest in the Policy, then all
of the Executive's interest in the Policy and in the Agreement shall be vested
in the Executive's transferee, who shall be substituted as a party hereunder and
the Executive shall have no further interest in the Policy or in this Agreement.


Article 5
Insurer
The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims; suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.


Article 6
Claims Procedure
6.1 Claims Procedure. The Company shall notify the Executive, the Executive's
transferee or beneficiary, or any other party who claims a right to an interest
under the Agreement (the “Claimant”) in writing, within ninety (90) days of his
or her written application for benefits, of his or her eligibility or
ineligibility for benefits under this Agreement. If the Company determines that
the Claimant is not eligible for benefits or full benefits, the notice shall set
forth (1) the specific reasons for such denial, (2) a specific reference to the
provisions of this Agreement on which the denial is based, (3) a description of
any additional information or material necessary for the Claimant to perfect his
or her claim, and a description of why it is needed, and (4) an explanation of
this Agreement's claims review procedure and other appropriate information as to
the steps to be taken if the Claimant wishes to have the claim reviewed. If the
Company determines that there are special circumstances requiring additional
time to make a decision, the Company shall notify the Claimant of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.




--------------------------------------------------------------------------------






6.2 Review Procedure. If the Claimant is determined by the Company not to be
eligible for benefits, or if the Claimant believes that he or she is entitled to
greater or different benefits, the Claimant shall have the opportunity to have
such claim reviewed by the Company by filing a petition for review with the
Company within sixty (60) days after receipt of the notice issued by the
Company. Said petition shall state the specific reasons which the Claimant
believes entitle him or her to benefits or to greater or different benefits.
Within sixty (60) days after receipt by the Company of the petition, the Company
shall afford the Claimant (and counsel, if any) an opportunity to present his or
her position to the Company orally or in writing, and the Claimant (or counsel)
shall have the right to review the pertinent documents. The Company shall notify
the Claimant of its decision in writing within the sixty-day period, stating
specifically the basis of its decision, written in a manner calculated to be
understood by the Claimant and the specific provisions of this Agreement on
which the decision is based. If, because of the need for a hearing, the
sixty-day period is not sufficient, the decision may be deferred for up to
another sixty-day period at the election of the Company, but notice of this
deferral shall be given to the Claimant.


Article 7
Amendments and Termination
This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Executive.


Article 8
Miscellaneous
8.1 Binding Effect. This Agreement shall bind the Executive and the Company,
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.
8.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Company, nor does it interfere with the Company's right to discharge the
Executive. It also does not require the Executive to remain an employee nor
interfere with the Executive's right to terminate employment at any time.
8.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the State of Georgia, except to the
extent preempted by the laws of the United States of America.
8.4 Reorganization. The Company shall not merge or consolidate into or with
another company, or reorganize, or sell substantially all of its assets to
another company, firm or person unless such succeeding or continuing company,
firm or person agrees to assume and discharge the obligations of the Company.




--------------------------------------------------------------------------------






8.5 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Split Dollar Agreement by one party to another
shall be in writing, shall be signed by the party giving or making the same, and
may be given either by delivering the same to such other party personally, or by
mailing the same, by United States certified mail, postage prepaid, to such
party, addressed to his or her last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of such mailed
notice, consent or demand.
8.6 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.
8.7 Administration. The Company shall have powers which are necessary to
administer this Agreement, including but not limited to:
8.7.1 Interpreting the provisions of the Agreement;
8.7.2 Establishing and revising the method of accounting for the Agreement;
8.7.3 Maintaining a record of benefit payments; and
8.7.4 Establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.
8.8 Plan Administrator. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Company shall be the plan administrator under
the Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.


COMPANY:
RIVERSIDE BANK
By /s/ Carol B. Smith____________
Title Sr. Vice President___________


EXECUTIVE:
/s/ Kessel Stelling
Kessel Stelling




